—In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County (Cow-hey, J.), entered March 30, 1990, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the proceeding (see, CPLR 7003 [b]; People ex rel. Goss v Smith, 69 NY2d 727, 729; People ex rel. Jackson v Scully, 183 AD2d 799; People ex rel. Bentley v Scully, 177 AD2d 732, 733). Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.